60 N.Y.2d 946 (1983)
A. J. Cerasaro, Inc., Appellant,
v.
Philip Ross, as Industrial Commissioner of the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided November 29, 1983.
Thomas F. Cannavino and James N. Cahill for appellant.
Robert Abrams, Attorney-General (John Q. Driscoll and Peter H. Schiff of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*948MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The court correctly held that petitioner's proceeding was barred by the four-month Statute of Limitations (CPLR 217) but in doing so relied on our decision in Schultz Constr. v Ross (53 N.Y.2d 792). That decision related to the retroactivity of chapter 336 of the Laws of 1978 which amended section 220 of the Labor Law and did not necessarily reach the timeliness issue. We now hold that the four-month Statute of Limitations contained in CPLR 217 applies in the circumstances presented and bars this proceeding.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.